Exceptions overruled with double costs from the date of the allowance of the bill of exceptions to the defendants. The plaintiff’s bill of exceptions presents no statement of the evidence at the trial of an action upon a promissory note in which there was a verdict for the plaintiff for less than the amount of the note. Numerous *774requests for rulings filed by the plaintiff were denied, as was the plaintiff’s motion for a directed verdict. The bill of exceptions affords no basis (see Canfield v. Canfield, 112 Mass. 233; Levine v. Cohen, 235 Mass. 446) for determining (a) whether a verdict for the plaintiff should have been directed or (b) whether any of the requested rulings either were relevant or were in substance given (see Curtin v. Benjamin, 305 Mass. 489, 494) by the charge, of which only a brief partial summary appears in the record. The exceptions are without merit and frivolous. The motion for double costs is allowed. G. L. c. 211, § 10.
Frederick Cohen, for the plaintiff. Abner R. Sisson, (William J. Lee with him,) for the defendants.